NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 28 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ELSA ELIDA GOMEZ SAAVEDRA, AKA                  No.    19-72904
Elsa Gomez,
                                                Agency No. A071-601-806
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 20, 2021**

Before: THOMAS, Chief Judge, TASHIMA and SILVERMAN, Circuit Judges.

      Elsa Elida Gomez Saavedra, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying her motion to

remand and dismissing her appeal from an immigration judge’s (“IJ”) decision

denying her application for asylum and withholding of removal. Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for substantial evidence the agency’s

factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir. 2020).

We review for abuse of discretion the BIA’s denial of a motion to remand.

Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir. 2008). We dismiss in part

and deny in part the petition for review.

      In her opening brief, Gomez Saavedra does not raise any challenge to the

agency’s conclusion that the proposed particular social groups based on reporting

to the police and her status as a perceived wealthy returnee are not cognizable. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

specifically raised and argued in a party’s opening brief are waived). We lack

jurisdiction to consider the proposed particular social groups Gomez Saavedra

raises for the first time in her opening brief. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to consider claims not raised to

agency). We do not address Gomez Saavedra’s contentions of error as to a

cognizability analysis applied to the proposed particular social groups raised for

the first time in her opening brief because the BIA did not deny relief on those

grounds. See Santiago-Rodriguez v. Holder, 657 F.3d 820, 829 (9th Cir. 2011)

(“In reviewing the decision of the BIA, we consider only the grounds relied upon

by that agency.” (citation and internal quotation marks omitted)).

      Substantial evidence supports the agency’s determination that Gomez


                                            2                                 19-72904
Saavedra failed to establish the harm she experienced or fears was or would be on

account of a protected ground, including a political opinion. See Barrios v.

Holder, 581 F.3d 849, 856 (9th Cir. 2009) (rejecting political opinion claim where

petitioner did not present sufficient evidence of political or ideological opposition

to the gang’s ideals or that the gang imputed a particular political belief to the

petitioner); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir. 2010) (an

applicant’s “desire to be free from harassment by criminals motivated by theft or

random violence by gang members bears no nexus to a protected ground”). Thus,

Gomez Saavedra’s asylum and withholding of removal claims fail.

      The BIA did not abuse its discretion in denying Gomez Saavedra’s motion

to remand, where her contentions that the IJ lacked jurisdiction over her

proceedings are foreclosed by Karingithi v. Whitaker, 913 F.3d 1158, 1160-61 (9th

Cir. 2019), and Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020). Gomez

Saavedra’s request, raised in her opening brief, to hold this case in abeyance

pending a decision by the Supreme Court of the United States in Niz-Chavez v.

Barr, No. 19-863, is denied.

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal (Docket Entry No. 1) is otherwise

denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.


                                           3                                     19-72904